Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (Figures 2-4) in the reply filed on 2/9/2022 is acknowledged. In the reply, Applicant indicated that claims 1-5 and 7-9 read on the elected species. Claim 6 is withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroshi (JP 2003292051).
Regarding claim 1, Hiroshi discloses a cushioning member (at 1 - See Figs. 1-4) arranged between an object (P1) including an upper surface and a plurality of side surfaces and an exterior box (B1) in which the object is packed, the cushioning member comprising: a cushioning material (at 3 in Fig. 4) arranged between a side surface of the object and the exterior box (as shown in Fig. 2): and a positioning member (at 1) for positioning of the cushioning material with respect to the object, the positioning member including a holding portion (portion including the right-most wall of 1 and the bottom wall of 1 in Fig. 4) that holds the cushioning material, an engagement portion (See Fig. 4 labeled 

    PNG
    media_image1.png
    412
    784
    media_image1.png
    Greyscale

Regarding claim 2, Hiroshi discloses the cushioning material includes a first cushioning portion (See Fig. 4 labeled above), a second cushioning portion (See Fig. 4 labeled above), and a connection portion (See Fig. 4 labeled above) that connects the first cushioning portion and the second cushioning portion to each other so as to allow bending of the second cushioning portion with respect to the first cushioning portion, the holding portion includes a first holding piece (See Fig. 4 labeled above) that holds the first cushioning portion, and a second holding piece (See Fig. 4 labeled above) that holds the second cushioning portion, and the coupling portion couples the first holding piece, the second holding piece, and the engagement portion to one another while the first holding piece that holds the first cushioning portion is located between one side surface of the plurality of side surfaces and the exterior box, the second holding piece that holds the second cushioning portion is located between a side 
Regarding claim 5, Hiroshi discloses the holding portion is in a shape surrounding a portion of the cushioning material.
Regarding claim 7, Hiroshi discloses the positioning member further includes a structured portion (See Fig. 4 labeled above) with which a gap (gap the thickness of the structed portion) between the cushioning member held by the holding portion and the exterior box is filled.
Regarding claim 8, Hiroshi discloses a packing body (See Figs. 1 and 2) comprising the cushioning member of claim 1; the object (P1); the exterior box (B1); the engagement portion being engaged with the upper surface of the object while the cushioning material held by the holding portion is located at a position set in advance in the side surface of the object.
Regarding claim 9, Hiroshi discloses a packing method of packing the object (P1) in the exterior box (B1) while the cushioning material held by the holding portion is located at the position set in advance in the side surface of the object and the engagement portion is engaged with the upper surface of the object.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170198737, US 20170144819, and JP 07149372 disclose similar cushioning members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735